UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4210


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARCHIE TERRACE DARBY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-00150-PMD-2)


Submitted:   August 14, 2014                 Decided:    September 8, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.    William Nettles, United States
Attorney, M. Rhett DeHart, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Archie Terrace Darby appeals the sentence imposed by

the district court after the court revoked Darby’s supervised

release.         The    district       court        varied      upward     from    the    six    to

twelve     month       range     determined             pursuant     to     U.S.       Sentencing

Guidelines Manual §§ 7B1.1, 7B1.4 (2012), and imposed a sentence

of     twenty-four           months      of        imprisonment,          with     no     further

supervised release.              On appeal, Darby argues that his sentence

is     procedurally           unreasonable             because      the        district     court

considered impermissible factors in deciding to vary upward, and

that his sentence is substantively unreasonable because it was

not based on his breach of trust.                       We affirm.

             “A district court has broad discretion when imposing a

sentence        upon        revocation        of       supervised       release.”          United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                        We will

affirm a sentence imposed after revocation of supervised release

if   it    is    within        the     applicable         statutory        maximum       and    not

“plainly unreasonable.”                United States v. Crudup, 461 F.3d 433,

437,      439-40       (4th     Cir.     2006).            In    determining        whether       a

revocation sentence is plainly unreasonable, we first assess the

sentence        for     unreasonableness,                “follow[ing]           generally       the

procedural and substantive considerations that [it] employ[s] in

[its]     review       of    original     sentences.”             Id.     at    438.      When    a

district court has imposed a variant sentence, we consider the

                                                   2
reasonableness         of   imposing    a    variance      and    the    extent    of    the

variance.       United States v. Tucker, 473 F.3d 556, 561 (4th Cir.

2007).     “Generally, if the reasons justifying the variance are

tied to [18 U.S.C.] § 3553(a) and are plausible, the sentence

will be deemed reasonable.”                 Id. (internal quotation marks and

citation omitted).

               In exercising its discretion the district court “is

guided by the Chapter Seven policy statements in the federal

Guidelines manual, as well as the statutory factors applicable

to revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e).”

Webb, 738 F.3d    at   641.       “Chapter      Seven      instructs       that,    in

fashioning      a    revocation     sentence,      ‘the     court       should    sanction

primarily the defendant’s breach of trust, while taking into

account, to a limited degree, the seriousness of the underlying

violation      and    the    criminal       history   of    the    violator.’”           Id.

(quoting U.S. Sentencing Guidelines Manual ch. 7, pt. A(3)(b)

(2012)).       In determining the length of a sentence imposed upon

revocation of supervised release, 18 U.S.C. § 3583(e) requires a

sentencing court to consider all but two of the factors listed

in 18 U.S.C. § 3553(a).             One of the excluded factors is the need

for the sentence “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for

the offense.”           18 U.S.C. § 3553(a)(2)(A) (2012), Crudup, 461
F.3d at 439.

                                             3
              A      supervised            release              revocation            sentence        is

procedurally          reasonable           if     the           district         court        properly

calculates the Guidelines’ Chapter 7 advisory policy statement

range and explains the sentence adequately after considering the

policy statements and the 18 U.S.C. § 3553(a) factors it is

permitted to consider in a supervised release revocation case.

18 U.S.C. § 3583(e) (2012); United States v. Thompson, 595 F.3d
544, 547 (4th Cir. 2010); Crudup, 461 F.3d at 439.                                     A revocation

sentence      is     substantively            reasonable             if    the    district         court

states    a       proper       basis    for      concluding            the    defendant           should

receive    the      sentence         imposed,         up    to       the     statutory        maximum.

Crudup, 461 F.3d       at     440.       Only          if    a    sentence          is    found

procedurally or substantively unreasonable will we “then decide

whether the sentence is plainly unreasonable.”                                    Id. at 439.          A

sentence is plainly unreasonable if it is clearly or obviously

unreasonable.            Id.

              Darby argues his sentence is procedurally unreasonable

because the district court improperly considered that he had

fathered      seven       children      by    four      different            women     and    had    not

supported         those        children,        that       he     posted         threats      to     law

enforcement         on    Facebook       and     used       the       post       to   glorify       gang

affiliations, that he had been a bad example to his children,

and the § 3553(a)(2)(A) factors.                       Our review of the record leads

us to reject Darby’s argument.                        Darby introduced the subject of

                                                  4
his children during his allocution as a reason for a lesser

sentence.           The district court’s comments merely reflected its

opinion that Darby’s statements at the hearing were inconsistent

with    his    actions          prior    to       that       point.         With   regard    to   the

§ 3553(a)(2)(A)            factors,          we    have       recognized        that    “[a]lthough

§ 3583(e)          enumerates          the        factors       a     district      court    should

consider when formulating a revocation sentence, it does not

expressly          prohibit      a     court        from       referencing         other    relevant

factors omitted from the statute.”                             Webb, 738 F.3d at 641.             As

long     as        a     court       does         not       base      a    revocation       sentence

predominately on the § 3553(a)(2)(A) factors, “mere reference to

such     considerations              does     not           render    a     revocation      sentence

procedurally unreasonable when those factors are relevant to,

and    considered         in     conjunction            with,       the    enumerated      § 3553(a)

factors.”          Id. at 642.          The court did not err in this case, and

Darby’s sentence is not procedurally unreasonable.

               Darby next argues that his sentence is substantively

unreasonable because it was not based on his breach of trust and

failure       to       follow    the    conditions             of    supervised        release,   but

rather    on       his    lifestyle          decisions          and       new   criminal    conduct.

This argument is belied by the record.                                The court’s explanation

of its sentencing determination clearly reflects that the court

was primarily addressing Darby’s breach of trust as evidenced by

his near complete disregard for the conditions of his supervised

                                                        5
release.     The court’s mention of Darby’s lifestyle and criminal

conduct were examples of how he had breached that trust and

flaunted the conditions of supervised release.                  Finally, the

district court’s upward variance to a twenty-four month sentence

was justified by the circumstances of Darby’s case and more than

adequately    explained   by   the    court.     Darby’s    sentence      is   not

substantively unreasonable.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral    argument    because    the   facts   and    legal

contentions     are   adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       6